                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE JUANITA Y. JACKSON,

            Debtor.
___________________________              /

JUANITA Y. JACKSON,

               Appellant,                                    Case Number 18-13227
v.                                                           Honorable David M. Lawson

WENDY TURNER LEWIS, Trustee,

               Appellee.
                                         /

        ORDER REQUIRING APPELLANT TO FILE BANKRUPTCY RECORD
                      AND ADJOURNING HEARING

       On October 16, 2018, the pro se appellant filed a notice of appeal of an order of the

bankruptcy court approving a settlement among the Trustee and the appellant’s employer in an

employment discrimination suit filed by the appellant. The Court set a briefing schedule, and the

parties have been directed to appear for a hearing on February 26, 2019. However, the appellee’s

brief cites portions of the bankruptcy record, which has not been filed on the docket. See Notice

of Transmittal of Complete Record, ECF No. 3, PageID.10 (“The Appellant has not filed the

Designation of Record.”). Under Federal Rule of Bankruptcy Procedure 8009(a)(1)(A), “[t]he

appellant must file with the bankruptcy clerk and serve on the appellee a designation of the items

to be included in the record on appeal.” Although a pro se litigant is afforded significant latitude

in pleading her case, the Court cannot review the bankruptcy court’s decision without being

apprised fully of the record below. See In re Ames Dep’t Stores, Inc., 320 B.R. 518, 521 (S.D.N.Y.

2005) (“The record on appeal should contain all items considered by the bankruptcy court in

reaching a decision.”) (citation omitted); Fed. R. Bankr. P. 8009(a)(4) (listing items that must be
included in the record on appeal). The Court therefore will direct the appellant to file the

designation of record and adjourn the hearing to allow the appellant time to correct the deficiency.

       Accordingly, it is ORDERED that, on or before March 6, 2019, the appellant must file

with the bankruptcy court and serve on the appellee a designation of the items to be included in

the record on appeal. Failure to do so may result in dismissal of the appeal.

       It is further ORDERED that the hearing on February 26, 2019 at 3:30 p.m. is

ADJOURNED without date pending receipt of the record on appeal.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: February 20, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on February 20, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -2-
